                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

MARVEL JONES,

                   Plaintiff,                               8:20CV62

      vs.
                                                             ORDER
JOHN      CARTER,       TIMOTHY
CARMICHAEL, JEFFREY HOWARD,
MICHAEL D. GOOCH, DENNIS R.
KEEFE, ROBERT HAYES, COUNTY
OF      LANCASTER       COUNTY,
NEBRASKA,    CITY OF LINCOLN,
LINCOLN POLICE DEPARTMENT,
SHRIEFF    OFFICER   UNKNOWN,
COUNTY OF LANCASTER COUNTY
SHRIEFF DEPARTMENT, CHIEF OF
LINCOLN POLICE DEPARTMENT, and
PUBLIC DEFENDER OFFICE,

                   Defendants.



      Plaintiff has filed a motion for court-appointed counsel. (Filing No. 4). A
civil litigant has no constitutional or statutory right to a court-appointed attorney.
The court may, however, make such an appointment at its discretion. Davis v.
Scott, 94 F.3d 444, 447 (8th Cir. 1996). A trial court has broad discretion to
decide whether both the pro se party and the court will benefit from the
appointment of counsel, taking into account the factual and legal complexity of
the case, the presence or absence of conflicting testimony, and the pro se party’s
ability to investigate the facts and present or defend the claims. Id. The court may
also consider whether and to what extent the unrepresented party made any
effort to retain counsel before seeking court-appointed counsel.
      Considering all these factors, the court finds appointment of counsel is not
warranted under the facts presented. The claims and defenses at issue are not
factually or legally complex, and Plaintiff has not shown that he attempted to
locate counsel without court assistance. Moreover, as evidenced by the
complaint, Plaintiff is able to organize the evidence, marshal the facts, and
present written statements and arguments to support his position. Plaintiff is able
to adequately litigate the claims and defenses. Id. See also, 28 U.S.C § 1915(a).


      Accordingly,


      IT IS ORDERED:


      1)    Plaintiff's motion for appointed counsel, (Filing No. 4), is denied.

      2)    On or before March 25, 2020, Plaintiff shall either: (a) obtain the
            services of counsel and have that attorney file an appearance in this
            case; or (b) file a statement notifying the court of his intent to litigate
            this case without the assistance of counsel. The failure to do so may
            result in a dismissal of Plaintiff's claims without further notice.

      Dated this 4th day of March, 2020.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
